[Cite as State v. Jefferson, 2021-Ohio-2092.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                                  :   APPEAL NO. C-200135
                                                    TRIAL NO. B-1907157
        Plaintiff-Appellee,                     :

                                                :     O P I N I O N.
  VS.
                                                :

LOUIS JEFFERSON,                                :

      Defendant-Appellant.                      :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 23, 2021


Joseph T. Deters, Hamilton County Prosecuting Attorney, and H. Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   In the wake of an incompetency determination, the trial court ordered

that defendant-appellant Louis Jefferson be involuntarily medicated in order to

restore his competency. Mr. Jefferson now appeals that involuntary-medication

edict, challenging the court’s findings as against the manifest weight of the evidence.

After reviewing the record, however, we conclude that the court’s findings were

supported by at least some competent evidence and affirm its judgment.

                                          I.

       {¶2}   Mr. Jefferson was indicted for murder, felonious assault, and

tampering with evidence. But this occurred against a documented history of mental

health issues for Mr. Jefferson, including schizophrenia, and the trial court deemed

him incompetent to stand trial. The court further determined that, with treatment, a

substantial likelihood existed that Mr. Jefferson could be restored to competency

within a year. He was accordingly committed to Summit Behavioral Health for that

purpose, but things didn’t go as planned because he refused to take any medication,

opting instead to “cleanse” his body through a regiment of diet and exercise.

       {¶3}   Mr. Jefferson’s holistic approach failed to make progress, prompting

Summit to petition the trial court for authority to involuntarily medicate him,

seeking authorization for 26 medications in total. The trial court soon convened a

hearing, and Mr. Jefferson’s psychiatrist, Dr. Vanessa Doyle, explained that she

hoped to use only one medication from that list: Invega, a drug that Mr. Jefferson

had taken before with positive results. She requested authorization for the other

medications only as contingencies in the event that Invega proved ineffective or

starting producing negative side effects.         For example, Dr. Doyle sought


                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS




authorization for 11 or so additional antipsychotic drugs that could substitute for

Invega. The remaining, non-antipsychotic medications would be available to treat

issues such as mood-stabilization, agitation, insomnia, and depression—the goal

being to ensure that Mr. Jefferson was feeling well and not laboring under any

problematic side-effects. As the trial court put it, these medications represented Dr.

Doyle’s “toolbox” for restoring Mr. Jefferson to competency.

       {¶4}    Mr. Jefferson now appeals the trial court’s decision, featuring a single

assignment of error. He does not dispute Dr. Doyle’s credentials or any of her

conclusions.   Nor does he point to contrary evidence in the record that might

undermine her testimony. Instead, Mr. Jefferson argues narrowly that some of the

trial court’s conclusions find no support in the record.

                                           II.

       {¶5}    R.C.    2945.38(B)(1)(c)   provides   the   procedural   guidelines   for

involuntary administration of medication to incompetent defendants.            State v.

Ramey, 10th Dist. Franklin Nos. 19AP-642 and 19AP-643, 2019-Ohio-5087, ¶ 8.

However, this statute does not shed light on whether a court should order

involuntary medication. Id. at ¶ 9 (“R.C. 2945.38(B)(1)(c) does not set forth specific

standards for a trial court to apply in determining whether to order the involuntary

administration of medication to restore a criminal defendant’s competence to stand

trial.”); see State v. Brewer, 12th Dist. Clermont No. CA2008-04-040, 2008-Ohio-

6193, ¶ 9. Instead, Ohio courts follow four factors delineated in Sell v. United States,

539 U.S. 166, 123 S.Ct. 2174, 156 L.Ed.2d 197 (2003). See City of Cleveland v.

Tarver, 8th Dist. Cuyahoga No. 105522, 2017-Ohio-1165, ¶ 8 (“[T]he state of Ohio

has followed the standard set forth in Sell.”); see also State v. Upshaw, 166 Ohio

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS




App.3d 95, 2006-Ohio-1819, 849 N.E.2d 91, ¶ 20–30 (2d Dist.); Ramey at ¶ 9. The

Sell factors require the trial court to make four findings to ensure constitutional

adequacy of the order: (1) “that important governmental interests are at stake”; (2)

“that forced medication will significantly further those concomitant state interests”;

(3) “that involuntary medication is necessary to further those interests”; and (4)

“that administration of the drugs is medically appropriate.” (Emphasis sic.) Sell at

paragraph two of the syllabus.

       {¶6}    While Mr. Jefferson concedes that the trial court made the specific

findings dictated by Sell, he attacks some of those findings as unsupported by the

evidence. Thus, we will reverse only if the trial court’s findings are against the

manifest weight of the evidence, i.e., not “supported by some competent, credible

evidence.” See Ramey at ¶ 11 (reviewing an evidentiary challenge to a Sell order

using a manifest-weight standard). Mr. Jefferson challenges the trial court’s findings

for only the second, third, and fourth Sell factors.

       {¶7}    The second Sell factor—whether the medications will significantly

further the state’s interest—actually poses a two-pronged inquiry: (1) whether the

“administration of the drugs is substantially likely to render the defendant

competent to stand trial”; and (2) whether the “administration of the drugs is

substantially unlikely to have side effects that will interfere significantly with the

defendant’s ability to assist counsel in conducting a trial defense, thereby rendering

the trial unfair.” Sell, 539 U.S. at 181, 123 S.Ct. 2174, 156 L.Ed.2d 197. Here, Mr.

Jefferson contests only the second prong of this inquiry, pointing out that Dr. Doyle

never specifically addressed whether the medications might interfere with his ability

to communicate with counsel. Although Dr. Doyle did not explicitly answer this

                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS




precise question, she conveyed that Mr. Jefferson had previously taken Invega, that

it worked well without yielding negative side effects, and that she believed Invega

would likely render Mr. Jefferson competent for trial.         Based on her medical

judgment and his prior experience with Invega, Dr. Doyle was confident that Invega

would help restore Mr. Jefferson’s competency. Furthermore, Dr. Doyle explained

that, while she hoped not to use the remaining medications, their benefits would

outweigh any possible side effects. We also note that Mr. Jefferson points to no

contrary evidence in the record, and neither did his cross-examination of Dr. Doyle

bring anything to light that would cast doubt on her testimony. Thus, we conclude

that the trial court had at least some evidence supporting its second Sell finding.

       {¶8}   The third Sell factor asks whether the medications are necessary to

further the state’s interests. And in so concluding, “[t]he court must find that any

alternative, less intrusive treatments are unlikely to achieve substantially the same

results.” Sell at 181. Furthermore, before considering more intrusive methods of

administration (e.g., involuntary medication), the court must consider less intrusive

methods (e.g., a court order backed by contempt power). Id. Here, Mr. Jefferson

does not suggest that the trial court failed to consider less intrusive means, instead

contending that a less intrusive path existed. He stresses that counsel informed the

trial court that Mr. Jefferson would follow its orders. And because Mr. Jefferson

professed to recognize the authority of the court, he argues that a less intrusive

means was in fact available. But the court observed that if Mr. Jefferson would orally

agree to take his medication, “then there is no problem,” but that “up until this

particular date, he has not.” Indeed, if it were that simple, we presumably would not

be here. Mr. Jefferson’s attorney also asked the court to issue an order backed by

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS




contempt power (a less intrusive means), but the court ultimately declined. Thus, we

conclude that the trial court satisfied the third Sell factor because it considered a less

intrusive means and had at least some basis for concluding that involuntary

medication was the only effective recourse in light of the totality of the record.

        {¶9}   The fourth and final Sell factor scrutinizes the medical appropriateness

of the administration of the drugs. More specifically, this inquiry focuses on whether

the medications are “in the patient’s best medical interest in light of his medical

condition.”    Sell, 539 U.S. at 181, 123 S.Ct. 2174, 156 L.Ed.2d 197.        Here, Mr.

Jefferson concedes that the evidence shows that Invega was in his best medical

interest, but he protests that no evidence demonstrated that the same holds true for

the other medications.

        {¶10} In this regard, Mr. Jefferson relies upon Upshaw, 166 Ohio App.3d 95,

2006-Ohio-1819, 849 N.E.2d 91, at ¶ 31, where the Second District reversed an

involuntary-medication order because the trial court failed to make the necessary

Sell findings and because the evidence failed to support the trial court’s order.

Although the trial court in Upshaw authorized 33 medications in total, the record

contained no evidence about which medications would be used or their side effects.

Id. Applying Upshaw, Mr. Jefferson invites us to reverse because Dr. Doyle did not

walk through each of the non-Invega medications or explain their potential side

effects. Ultimately, we find Upshaw inapposite because Dr. Doyle testified about

which medications she planned to use and their possible side effects. Dr. Doyle

envisioned utilizing only Invega, to which Mr. Jefferson had previously responded

well.   And she further explained that she requested approval to use the other

medications only in the event that Mr. Jefferson experienced unexpected side effects

                                            6
                   OHIO FIRST DISTRICT COURT OF APPEALS




or encountered other unforeseen problems with Invega. She also offered specific

reasons for potentially using the non-antipsychotic medications, including

addressing mood swings, insomnia, and agitation. And finally, Dr. Doyle testified

that the benefits of all the medications on her list would outweigh any possible side

effects, adding that none of them have any physiological or psychological addiction

potential. One of Mr. Jefferson’s chief concerns, based on her interactions with him,

was consuming a drug that would lead to addiction, and Dr. Doyle capably explained

why these drugs would not yield that effect. As a result, we conclude that the trial

court’s fourth Sell finding was also supported by the evidence.

                                   *       *      *

       {¶11} In light of the foregoing analysis, we overrule Mr. Jefferson’s sole

assignment of error and affirm the judgment of the trial court.

                                                                   Judgment affirmed.

Myers, P. J., and Hendon, J., concur.

SYLVIA SIEVE HENDON, retired, from the First Appellate District, sitting by
assignment.

Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           7